Citation Nr: 1709461	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-33 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an effective date earlier than July 5, 2016 for the assignment of the 20 percent rating to degenerative disc disease of the thoracolumbar spine. 

2.  Entitlement to an effective date earlier than July 5, 2016 for the assignment of the 20 percent rating to radiculopathy of the left lower extremity.  

3.  Entitlement to an increased disability evaluation for degenerative disc disease of the thoracolumbar spine evaluated as 20 percent.  

4.  Entitlement to an increased disability evaluation for radiculopathy of left lower extremity evaluated as 20 percent.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 




REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973 and from September 1977 to September 1980.

This matter comes before the Board of Veterans' Appeals on appeal of rating decisions issued in September 2009 and July 2016 by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The September 2009 rating decision denied entitlement to TDIU.  The Veteran perfected an appeal.  In an April 2014 decision, the Board denied entitlement to TDIU.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans' Claims (Court).  The Court issued a Memorandum Decision in July 2015 that vacated the Board's decision and remanded it to the Board.  The Court found that the Board failed to adequately explain its reasons and bases for the denial of entitlement to TDIU. 

In April 2016, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication to include specific consideration of evidence highlighted by the Court in the Memorandum Decision.   

The July 2016 rating decision assigned a 20 percent disability rating to the service-connected degenerative disc disease of the lumbar spine and assigned a separate 320 percent disability rating to the left lower extremity radiculopathy effective from July 5, 2016.  The Veteran expressed disagreement with the disability ratings and the effective dates assigned and perfected an appeal.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran and his attorney argue that an effective date earlier than July 5, 2016 is warranted for the assignment to the 20 percent ratings to the service-connected degenerative disc disease of the lumbar spine and radiculopathy of the left lower extremity.  

As noted, the July 2016 rating decision assigned a 20 percent disability rating to the service-connected degenerative disc disease of the lumbar spine and assigned a separate 20 percent disability rating to the left lower extremity radiculopathy effective from July 5, 2016.  The RO indicated that the effective date of July 5, 2016 was the date of the VA examination showing an ascertainable increase in the disability.  See also the October 2016 statement of the case.  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1 (p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  

In the present case, it is unclear what the date of receipt of the Veteran's claims for increased ratings for the service-connected degenerative disc disease of the lumbar spine and left lower extremity radiculopathy.  The July 2016 rating decision and the October 2016 statement of the case do not identify a date of receipt of the claims for increased ratings.  The Board notes that in the case, the date of receipt of the claim is pertinent to which set of regulations to apply.  Further, a determination as to the date of receipt of claim is necessary for the analysis of the appropriate effective date to assign.  

Thus, the Board finds that a remand is required for readjudication of the effective date claims and assignment of a date of receipt of claim for the increased rating claims.  Due process requires that the first adjudication (assignment of the date of receipt of claim) must be made by the AOJ.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  Therefore, to ensure due process, on remand, the AOJ should issue a supplemental statement of the case which includes a readjudication of the claims for entitlement to earlier effective dates for the assignment of the 20 percent ratings to the service-connected degenerative disc disease of the lumbar spine and left lower extremity radiculopathy.  The AOJ should discuss and assign a date of receipt of the claims for increased ratings.  Thereafter, the AOJ should apply the former or revised amendments of 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, and 3.2157 as appropriate.  The amendments apply only to claims filed on or after March 24, 2015.

The issues of entitlement to increased ratings for the service-connected degenerative disc disease of the lumbar spine and left lower extremity radiculopathy are intertwined with the earlier effective date claims.  Further, the TDIU claim is intertwined with the increased rating claims and the effective date claims.  The outcome of the claim for TDIU could be affected by the results of the effective date claims and increased rating claims.  Therefore, the adjudication of the TDIU claim and the increased rating claims must be deferred pending resolution of the effective date claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 


Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of the case which includes a readjudication of the claims for entitlement to earlier effective dates for the assignment of the 20 percent ratings to the service-connected degenerative disc disease of the lumbar spine and left lower extremity radiculopathy.  The AOJ should discuss and assign a date of receipt of the claims for increased ratings.  Thereafter, the AOJ should apply the former or revised amendments of 38 C.F.R. §§ 3.1 (p), 3.151, 3.155, and 3.2157 as appropriate.  

2.  Readjudicate the claims for increased ratings for the service-connected degenerative disc disease of the lumbar spine and left lower extremity radiculopathy and TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

